Exhibit 10.27

2008 Base Salaries for Named Executive Officers

On June 3, 2008, retroactive to May 1, 2008, the Compensation Committee of the
Board of Directors of Environmental Power Corporation (the “Company”) approved
the following base salaries for each of the Company’s “named executive
officers”, as defined in Item 402 of Regulation S-K.

 

Name and Title

   Base Salary

Richard E. Kessel
President and Chief Executive Officer

   $ 318,800

Michael E. Thomas
Senior Vice President, Chief Financial
Officer and Treasurer

   $ 227,700

Dennis Haines
Vice President, General Counsel and
Secretary

   $ 221,000